                              Case 1:18-cv-11557-RA Document 2 Filed 12/11/18 Page 1 of 2
JS 44C/SDNY                                                                   CIVIL COVER SHEET
REV. 06/01/17
                           The JS-44 civil cover sheet and the Information contained herein neither replace nor supplementthe filing and service of pleadings or
                           other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                           United State_s ln September 1974, is required for use of the Clerk of Court for the purpose of Initiating the civil docket sheet.


PLAINTIFFS                                                                                  DEFENDANTS
New York Civil Liberties Union                                                              United States Immigration and Customs Enforcement


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                     ATTORNEYS (IF KNOWN)
New York Civil Liberites Union Foundation, 125 Broad St., 19 Floor, New
York, NY 10004,
(212) 607-3300
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENTOF CAUSE:)
                      (DO NOT CITE JURISDICTIONALSTATUTES UNLESS DIVERSITY)
Freedomof InformationAct, 5 U.S.C. § 552 et seq.

                                                                                                                                                      Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No ØY es O

If yes, was this case Vol.         D Inval. D    Dismissed. No      D   Yes   D     If yes, give date----------                           & Case No.                                  _

Is THIS AN INTERNATIONALARBITRATIONCASE?                 No    Œ]       Yes    D
(PLACE AN [x] IN ONE BOX ONLY)                                        NATURE OF SUIT
                                   TORTS                                                                                  ACTIONS UNDERSTATUTES



CONTRACT                           PERSONAL INJURY             PERSONALINJURY            FORFEITURE/PENALTY               BANKRUPTCY                         OTHER STATUTES
                                                               I ] 367 HEALTHCARE/
[] 110           INSURANCE         [ ] 310 AIRPLANE            PHARMACEUTICALPERSONAL I ] 625 DRUG RELATED                [ ] 422 APPEAL
                                                                                                                                                             I ] 375 FALSECLAIMS
I] 120           MARINE            [ ] 315 AIRPLANE PRODUCT    INJURY/PRODUCTLIABILITY    SEIZURE OF PROPERTY                      28 use 158                [ ] 376 QUI TAM
[] 130           MILLER ACT                 LIABILITY          I ] 365 PERSONALINJURY          21 use 881                 [ ] 423 WITHDRAWAL                 I ]400 STATE
[] 140           NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &             PRODUCTLIABILITY                                           28 use 157                         REAPPORTIONMENT
                 INSTRUMENT                 SLANDER            I ] 368 ASBESTOSPERSONAL I l 59o OTHER                                                        I ]410ANTITRUST
[]       150     RECOVERY OF       [ ] 330 FEDERAL                      INJURYPRODUCT                                                                        [ ] 430 BANKS& BANKING
                 OVERPAYMENT &              EMPLOYERS'                  LIABILITY        PROPERTY RIGHTS                                                     I ] 450 COMMERCE
                 ENFORCEMENT                LIABILITY                                                                                                        I ] 460 DEPORTATION
                 OF JUDGMENT       I ] 340 MARINE              PERSONALPROPERTY              [ ] 820 COPYRIGHTS                                              I ] 470 RACKETEERINFLU­
[]       151     MEDICAREACT       I ] 345 MARINE PRODUCT                                    [ ] 830 PATENT                                                           ENCED & CORRUPT
I    J   152     RECOVERY OF                LIABILITY          [ ] 370 OTHER FRAUD
                                                                                             I ] 835 PATENT-ABBREVIATEDNEW DRUGAPPLICATION                            ORGANIZATIONACT
                 DEFAULTED         I ] 350 MOTOR VEHICLE       [ ] 371 TRUTH IN LENDING                                                                               (RICO)
                 STUDENT LOANS     I ] 355 MOTORVEHICLE                                      [ ] 840 TRADEMARK                                               I ] 480 CONSUMERCREDIT
                 (EXCL VETERANS)            PRODUCTLIABILITY                                                              SOCIAL SECURITY                    I ] 490 CABLE/SATELLITETV
[]       153     RECOVERY OF       I ] 360 OTHER PERSONAL
                 OVERPAYMENT                INJURY             I ] 380 OTHER PERSONAL       LABOR                         [ ] 861 HIA (1395ff)               I ] 850 SECURITIES/
                 OF VETERAN'S       [ ] 362 PERSONALINJURY-           PROPERTYDAMAGE                                      I ] 862 BLACK LUNG (923)                   COMMODITIES/
                 BENEFITS                   MED MALPRACTICE    I ] 385 PROPERTYDAMAGE       [] 710 FAIR LABOR             [ ] 863 DIWC/DIWW(405(g))                  EXCHANGE
IJ       160     STOCKHOLDERS                                         PRODUCTLIABILITY               STANDARDSACT         [ ] 864 SSID TITLEXVI
                 SUITS                                                                      [ ] 720 LABOR/MGMT            I ] 865 RSI (405(g))
IJ       190     OTHER                                        PRISONERPETITIONS                       RELATIONS                                              I] 890 OTHER STATUTORY
                 CONTRACT                                     I ] 463 ALIEN DETAINEE        [] 740 RAILWAY LABORACT                                                   ACTIONS
IJ       195     CONTRACT                                     I ] 510 MOTIONSTO             I] 751 FAMILY MEDICAL         FEDERAL TAX SUITS                  I ] 891 AGRICULTURALACTS
                 PRODUCT           ACTIONS UNDER STATUTES              VACATE SENTENCE      LEAVEACT (FMLA)
                 LIABILITY                                             28 USC2255                                         I ] 870 TAXES (U.S. Plaintiff or
I]       196 FRANCHISE             CIVIL RIGHTS               [ ] 530 HABEASCORPUS          [ ] 790 OTHER LABOR                      Defendant)              I ] 893 ENVIRONMENTAL
                                                              [ ] 535 DEATH PENALTY                  LITIGATION        I    ] 871   IRS-THIRDPARTY                    MATIERS
                                   [ ] 440 OTHER CIVIL RIGHTS [ ] 540 MANDAMUS& OTHER       I ] 791 EMPL RET INC                     26 USC 7609             [x] 895 FREEDOMOF
                                           (Non-Prisoner)                                            SECURITYACT (ERISA)                                              INFORMATIONACT
REAL PROPERTY                                                                                                                                                I ] 896 ARBITRATION
                                   I ] 441 VOTING                                           IMMIGRATION
I   ]210        LAND               I ] 442 EMPLOYMENT                                                                                                        [ ] 899 ADMINISTRATIVE
                                                               PRISONERCIVIL RIGHTS
                CONDEMNATION       I ] 443 HOUSING/                                         I ] 462 NATURALIZATION                                              PROCEDUREACT/REVIEWOR
I ] 220         FORECLOSURE                ACCOMMODATIONS      I ] 550 CIVIL RIGHTS               APPLICATION                                                   APPEAL OF AGENCY DECISION
I ] 230         RENT LEASE &       I ] 445 AMERICANSWITH       I ] 555 PRISONCONDITION   I ] 465 OTHER IMMIGRATION
                                             DISABILITIES-                                                                                                       [ ] 950 CONSTITUTIONALITYOF
                EJECTMENT                                       [ ] 560 CIVIL DETAINEE            ACTIONS
                                                                                                                                                                 STATE STATUTES
I ] 240         TORTS TO LAND                EMPLOYMENT            CONDITIONSOF CONFINEMENT
I ] 245         TORT PRODUCT        [ ] 446 AMERICANSWITH
                LIABILITY                    DISABILITIES-OTHER
I ] 290         ALL OTHER            [ ] 448 EDUCATION
                REAL PROPERTY




            Check if demanded in complaint:
                                                                        DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

D           CHECK IF THIS IS A CLASS ACTION
            UNDER F.R.C.P. 23
                                                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                        IF SO, STATE:

DEMAND $.                          ~OTHER_~~~-                          JUDGE_~~~~~~~~~~DOCKETNUMBER.__~~~~-
Check YES only if demanded in complaint
JURYDEMAND: DYES                      IRNo                              NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                          Case 1:18-cv-11557-RA Document 2 Filed 12/11/18 Page 2 of 2
(PLACE AN     x IN ONE BOX ONLY)                                                ORIGIN
IE] 1   Original         D2 Removedfrom               D3 Remanded D 4 Reinstatedor           D 5 Transferredfrom D 6 Multidistrict                  D7    Appeal to District
                                                                                                                                                          Judge from
        Proceeding           State Court                   from                Reopened               (Specify District)         Litigation
                                                           Appellate                                                             (Transferred)            MagistrateJudge
                         D a.   all parties represented    Court
                                                                                                                           D8 Multldlstrlct Litigation(Direct FIie)
                         D b.   At least one party
                                is pro se.
(PLACEAN x INONEBOXONLY)                                               BASIS OF JURISDICTION                                           IF DIVERSITY, INDICA TE
0 1     U.S. PLAINTIFF      IE] 2   U.S. DEFENDANT        O3    FEDERAL QUESTION            04    DIVERSITY                            CITIZENSHIP BELOW.
                                                                (U.S. NOT A PARTY)

                                    CITIZENSHIPOF PRINCIPALPARTIES(FORDIVERSITYCASESONLY)
         (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF    DEF                                                PTF DEF                                                           PTF       DEF
CITIZENOF THIS STATE            [ ]1   [ ] 1         CITIZEN OR SUBJECT OF A              [] 3 [] 3         INCORPORATEDand PRINCIPAL PLACE                 [ ]5      [ ]5
                                                      FOREIGNCOUNTRY                                        OF BUSINESSIN ANOTHER STATE
CITIZENOF ANOTHERSTATE [ ] 2           [ ]2          INCORPORATEDor PRINCIPAL PLACE       [ ]4[ ]4          FOREIGNNATION                                   [] 6      [ ]6
                                                      OF BUSINESSIN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

New York Civil Liberties Union
125 Broad St., 19th Floor, New York, NY 10004
New York County


DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

U.S. Immigration and Customs Enforcement
500 12th St., SW, Washington, D.C. 20536



DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                           COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:      THISACTIONSHOULDBEASSIGNEDTO:                                    0    WHITE PLAINS                         [RI MANHATTAN

                                                                                                 ADMITTED TO PRACTICE IN THIS DISTRICT
                                                                                                 [] NO
::::,:::·     11, 201~G~TT~-=~                                                                   [)(] YES (DATE ADMITTED Mo.0_8__   Yr.~)
                                                                                                 Attorney Bar Code# PA1107


MagistrateJudgeis to be designare~                                           Court.

MagistrateJudge-------------------------                                                                                   is so Designated.
RubyJ. Krajick,Clerkof Courtby                                         DeputyClerk,DATED                                             _

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)


                                               Clear Form                       Save                          Print
